DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a) as being clearly anticipated by Laxminarayanan et al (U.S. PG Pub No. 2017/0200165).

As per claim 1, Laxminarayanan et al teach method comprising: presenting a resource document associated with at least one resource managed by a resource provider; upon receiving a request to complete a transaction for the at least one resource, instantiating a checkout element in association with the resource document; identifying, via the checkout element, information indicating an identity of a user of the client device; transmitting the information indicating the identity of the user to a remote server; receiving, from the remote server, a token to be used to complete the transaction; and see fig1, 2, 4, 9 and 10 pp 0034, 0043, 0053-0062, 0159-0164, 0185).

As per claim 2, Laxminarayanan et al teach method wherein the resource document associated with the at least one resource comprises a webpage hosted by the resource provider (see pp 0115, 0159, 0164).

As per claim 3, Laxminarayanan et al teach method wherein the checkout element is embedded into the webpage hosted by a resource provider (see pp 0115, 0159, 0164).

As per claim 4, Laxminarayanan et al teach method wherein the resource provider is prevented from accessing the information indicating the identity of the user obtained by the checkout element (see pp 0115, 0159, 0164).

As per claim 5, Laxminarayanan et al teach method further comprising: receiving, from the remote server via the checkout element, number of accounts associated with the user; presenting the number of accounts to the user within the checkout element; and providing a selection of an account from the number of accounts to the remote server, wherein the token is associated with the account (see pp 0115, 0159, 0164, 0185).

As per claim 6, Laxminarayanan et al teach method wherein the number of accounts associated with the user is determined by contacting one or more processing networks (see pp 0066-0069).

As per claim 7, Laxminarayanan et al teach method wherein the remote server is an initiator application server (see pp 0081, 0164).

see pp 0081, 0164)..

As per claim 9, Laxminarayanan et al teach method wherein the information indicating the identity of the user is obtained from an internet cookie stored in memory (see pp 0167, 0168).

As per claim 10, Laxminarayanan et al teach method wherein the information indicating the identity of the user comprises a random string of characters associated with the user at the remote server memory (see pp 0167, 0168)..
As per claim 11-18. They disclose the same inventive concept as claim 1-10. They are, therefore rejected under the same rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIRMIN BACKER whose telephone number is (571)272-1519.  The examiner can normally be reached on Monday- Thursday 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/FIRMIN BACKER/Supervisory Patent Examiner, Art Unit 3685